Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Allowable Subject Matter

Claims 1, 3-11, 13-16, and 18-20  are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Stanich et al. (US 2019/027034 A1).  In the Applicant’s independent claims 1, 11, and 16 the reference of Stanich does not teach:

For claim 1:   to generate color space ink model parameter data for a print system based on an ink deposition data and color space measurement data for one of a plurality of primary color inks for the print system, wherein the color space measurement data represents color response data for each of a plurality of parameters in a device independent color space and the color space ink model parameter data represents an independent relationship between each of the plurality of parameters of the device independent color space and ink deposition data for the one of the plurality of primary color inks for the print system. 

For claim 11.  generating color space ink model parameter data for a print system based on an ink deposition data and color space measurement data for one of a plurality of primary color inks for the print system, wherein the color space measurementAMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page 4 Serial Number: 17/184,821Atty. Dkt. R.P091 Filing Date: 2/25/21 data represents color response data for each of a plurality of parameters in a device independent color space and the color space ink model parameter data represents an independent relationship between each of the plurality of parameters of the device independent color space and ink deposition data for the one of the plurality of primary color inks for the print system.

For claim 16:  to generate color space ink model parameter data for a print system based on an ink deposition data and color space measurement data for one of a plurality of primary color inks for the print system, wherein the color space measurement data represents color response data for each of a plurality of parameters in a device independent color space and the color space ink model parameter data represents an independent relationship between each of the plurality ofAMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page 5 Serial Number: 17/184,821Atty. Dkt. R.P091 Filing Date: 2/25/21parameters of the device independent color space and ink deposition data for the one of the plurality of primary color inks for the print system

 Stanich fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Stanich et al. (US 9,661,154 B1)

Abstract:  A printing system is disclosed. The printing system includes a printer controller to receive optical density (OD) measurement data corresponding to application of a halftone pattern using ink on a medium in a printing system and calculate a predicted OD versus normalized ink coverage relationship for the printing system based on the received OD measurement data.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675